 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 59 
344 
International Brotherhood
 of Electrical Workers, 
Local No. 71 
and US Utility Contractor Com-
pany, Inc. and Laborers™ 
International Union of 
North America, Local 1216.  
Case 8ŒCDŒ506 
July 30, 2010 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act (the Act).  

US Utility Contractor Company, Inc. (the Employer), 
filed a charge on January 11, 2010, alleging that Interna-
tional Brotherhood of Electrical Workers, Local No. 71 
(Electrical Workers) violated
 Section 8(b)(4)(D) of the 
Act by engaging in proscribed 
activity with an object of 
forcing the Employer to assign certain work to employ-
ees represented by Electrical Workers rather than to em-
ployees represented by Laborers™ International Union of 

North America, Local 1216 (L
aborers).  The hearing was 
held on February 8, 2010, before Hearing Officer Greg-
ory M. Gleine.  At this hearing, Laborers orally moved to 

quash the notice of hearing. 
 After the hearing officer 
referred this motion to the Board for ruling, Laborers 
filed a memorandum in support of its motion to quash, 

and the Employer and Electrical Workers each filed a 
memorandum in opposition to Laborers™ motion to 
quash.  The Employer, Electri
cal Workers, and Laborers 
also filed posthearing briefs.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
  The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial error.  On the entire re-
cord, the Board makes th
e following findings 
I.  JURISDICTION
 The Employer is a Perrysbur
g, Ohio-based electrical 
contractor engaged in outdoor electrical work, including 
the construction and installation of highway and traffic 
signal lights, highway lighting, and streetscape lighting. 

The parties stipulated that during the 12-month period 
prior to January 12, 2010, the Employer purchased goods 
from outside the State of Ohio valued in excess of 

$50,000, and performed services in states other than the 
State of Ohio valued in excess of $50,000.  The parties 
further stipulated that the 
Employer is an employer 
within the meaning of Section 2(2) of the Act, and we 
find that it is engaged in commerce within the meaning 
of Section 2(6) and (7) of the Act.  The parties addition-

ally stipulated, and we find
, that Electrical Workers and 
Laborers are labor organizations within the meaning of 
2(5) of the Act.   
II.  THE DISPUTE
 A.  Background and Facts of the Dispute 
The Employer is a signatory, through the National 
Electrical Contractors Associ
ation (NECA), to a collec-
tive-bargaining agreement w
ith Electrical Workers for 
outside electrical wo
rk (outside agreement), effective 
December 31, 2007, to January 
3, 2010.  That agreement 
covers the ﬁinstallation and maintenance of highway and 
street lighting, highway and street sign lighting, elec-
tronic message boards and traffic control systems, cam-

era systems, traffic signal work, substation and line con-
struction including overhead
 and underground projects.ﬂ 
The Employer does not have a collective-bargaining 
agreement with Laborers.  Ho
wever, Laborers has a col-
lective-bargaining agreement 
with the Ohio Contractors 
Association (OCA), of wh
ich Anderzack-Pitzen Con-
struction, Inc. (Anderzack), 
a general contractor, is a 
member.  That agreement 
(heavy highway agreement), 
effective May 1, 2007, to April 30, 2010, covers ﬁHigh-
way Constructionﬂ and requires that ﬁall subcontractors 
shall be subjected to the terms and provisions of this 

Agreement.ﬂ 
Anderzack is the general contractor on a highway re-
construction project funded by the Ohio Department of 

Transportation in Bucyrus, Ohio.  On August 12, 2009,
1 Anderzack awarded a subcontr
act to the Employer to 
perform decorative street lighting and traffic signal in-

stallation work on this project.  On about October 8, the 
Employer commenced work on this project using a 3Œ4 
person crew of employees 
represented by Electrical 
Workers. 
On October 29, Anderzack notified the Employer that 
Laborers had filed a grievance against Anderzack, alleg-
ing that Anderzack™s subcontr
act with the Employer vio-
lated the subcontracting provision of the heavy highway 

agreement. 
The Employer™s district manager, Patrick McKeown, 
testified that, in a telephone call later that day with La-

borers™ Business Manager Perry Johnson, Johnson stated 
that Laborers-represented 
employees do all the traffic 
signal, street lighting, and highway lighting work 

throughout the state, except
 for the ﬁhot hookups.ﬂ  
McKeown testified that he then asked Johnson whether 
the Employer had to use ﬁyour people,ﬂ and Johnson 

replied ﬁyes,ﬂ adding ﬁ[i]t™s their work.ﬂ
2                                                           
 1 Unless otherwise specified, all dates are in 2009. 
2 Johnson testified that he told McKeown during this conversation 
that Laborers has a collective-barg
aining agreement with Anderzack, 
but that he rejected a suggestion 
by McKeown that the Employer em-
ploy Laborers-represented employees on the project. 
 ELECTRICAL WORKERS LOCAL 
71 (US UTILITY CONTRACTOR CO
.) 345
In late November, Anderzack notified the Employer 
that Laborers-represented employees were going to be 
placed on the Bucyrus Projec
t.  Subsequently, on about 
November 23, Anderzack placed one Laborers-

represented employee on the cr
ew together with the Em-
ployer™s Electrical Workers
-represented employees.   
By letter dated November 27, Electrical Workers™ 
Business Manager Patrick Grice informed the Em-
ployer™s President Stan Chle
bowski that, under the Em-
ployer™s collective-bargaini
ng agreement with Electrical 
Workers, the Employer was prohibited from using em-
ployees other than those repr
esented by Electrical Work-
ers to perform work on the Bucyrus project.  The letter 
stated:  ﬁBe advised that should US Utilities continue to 
violate and/or breech [sic] 
the [outside agreement]; 
Grievances will be filed against US Utilities Company.ﬂ  
The letter further stated: ﬁIn addition, Picket Lines, 
Strike activity and the filing of charges with the National 

Labor Relations Board will be levied against US Utilities 
Company.ﬂ  Grice concluded 
by stating that Electrical 
Workers ﬁwill do whatever is
 necessary to protect the 
integrity of the [outside agreement] and protect IBEW 
jobs.ﬂ 
In a letter dated December 2, Anderzack™s General 
Manager Pam Pitzen notified Chlebowski that the ﬁwork 
required by your firm that is not directly related to elec-
trical hook up, wiring, etc. 
is being claimed by the La-
borers.ﬂ  Pitzen added that Laborers demanded that two 
Laborers-represented empl
oyees ﬁperform the manual 
labor (other than electrical) 
on this project.ﬂ  Pitzen 
stated that Anderzack would provide another Laborers-
represented employee to assist on the Bucyrus project 
and that Anderzack would ch
arge the Employer for all 
hours worked by the Laborers-represented employees.   
In December, the Employer
 utilized a four-employee 
composite crew on the Bucyru
s project, consisting of two 
employees represented by Electrical Workers and two 
employees represented by Laborers.  The Laborers-

represented employees performed the nonelectrical work 
on the project, which involved digging trenches, piecing 
together conduit, forming concrete pads, and anchoring 

bolts. Subsequently, Anderzack billed the Employer for 
the hours worked by the Laborers-represented employ-
ees. On December 31, Electrical Workers filed a grievance 
against the Employer alleging, among other things, that 
the Employer had failed to us
e Electrical Workers as the 
exclusive source of referral 
of applicants for employment 
on the project. 
On January 4, 2010, Electri
cal Workers picketed the 
Bucyrus project site.  No work was performed on the 
jobsite on that day and no further work was performed 
that week. 
B.  Work in Dispute 
The work in dispute involves trenching, laying of con-
duit, pulling of wiring, the installation of decorative 
lighting, and the installation of traffic signals at an Ohio 
Department of Transportation project located in Bucyrus, 

Ohio, performed by US Utility Contractor Co., Inc. 
C.  Contentions of the Parties 
Laborers argues that the notice of hearing should be 
quashed, contending that it has not claimed the disputed 
work.  Relying on 
Laborers (Capitol Drilling Supplies)
, 318 NLRB 809 (1995) (union™s action through grievance 
procedure to enforce claim 
against general contractor 
does not constitute claim against subcontractor for work 

in dispute), Laborers argues that it has pursued only a 
contractual grievance against Anderzack for failing to 
honor the subcontracting clause in the heavy highway 

agreement.  Laborers also c
ontends that Electrical Work-
ers™ threat was a sham, and was contrived in order to 
create a jurisdictional disp
ute and thereby obtain the 
work assignment preferred by the Employer.
3 The Employer and Electrical Workers oppose the mo-
tion to quash.  They conte
nd that there is reasonable 
cause to believe that Section 8(b)(4)(D) has been vio-
lated, as evidenced by Elect
rical Workers™ threat to 
picket and its actual picketin
g of the jobsite.  They fur-
ther contend that there are 
competing claims to the dis-
puted work, and therefore the motion to quash should be 
denied.  In particular, they contend that Laborers pressed 

its claim for the work direc
tly to the Employer when, 
during the October 29 phone call with Employer District 
Manager McKeown, Laborers Business Manager John-
son told McKeown that Laborers-represented employees 
do all the lighting and traffic signal installation work all 

over the state, and that the 
work in dispute is ﬁtheir 
work.ﬂ  They further contend that Laborers™ claim for the 
work is demonstrated by the 
fact that, for a brief period 
in November and December, Laborers-represented em-
ployees performed the work in
 a composite crew with the 
Employer™s Electrical Work
ers-represented employees.
4                                                             
 3 In its posthearing brief, Laborers did not set forth any contentions 
regarding the merits of the dispute.  Laborers did, however, introduce 
some evidence relevant to the merits
, and that evidence is considered 
below. 
4 The Employer and Electrical Workers also contend that Laborers 
made a claim for the work in dis
pute when it requested that the Em-
ployer sign the heavy highway agreem
ent to resolve a 
grievance filed 
against another general contractor, Shelly Company, on a project in 
Lima, Ohio.  The Employer further contends that Laborers also claimed 

the work when, in a meeting held to discuss the grievance concerning 
the Lima project, the vice president 
of the Laborers International Un-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 346 
On the merits, the Employ
er and Electrical Workers 
assert that the work in disp
ute should be awarded to em-
ployees represented by Elect
rical Workers based on the 
factors of collective-bargaining agreements, employer 

preference and past practice, area and industry practice, 
relative skills, and economy and efficiency of operations. 
D.  Applicability of the Statute 
Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, there must be 
reasonable cause to believe that Section 8(b)(4)(D) has 

been violated.  This standard 
requires finding that there is 
reasonable cause to believe that: (1) there are competing 
claims for the disputed work among rival groups of em-
ployees;
5 (2) a party has used proscribed means to en-
force its claim to the work in dispute;
6 and (3) the parties 
have not agreed on a method for the voluntary adjust-
ment of the dispute.
7  On this record, we find that this 
standard has been met. 
1.  Competing claims for the work 
We find that there are comp
eting claims for the work 
in dispute.  Electrical Work
ers has at all times claimed 
the work in dispute for the employees it represents, and 
those employees have been performing the work.  Fur-
ther, Electrical Workers Bu
siness Manager Grice™s No-
vember 17 letter to the Employer claimed the work in 
dispute for employees represen
ted by Electrical Workers. 
Laborers contends, however, that it has not claimed the 
work in dispute, but rather merely filed a grievance 
against Anderzack for brea
ch of the subcontracting 
clause in the heavy hi
ghway agreement.  See 
Capitol 
Drilling
, supra.  We disagree.  First, its claim is demon-
strated by the fact that employees it represents briefly 
performed the work in a composite crew with employees 
represented by Electrical Workers.
8  Further, as stated 
above, McKeown testified that
, in his October 29 phone 
conversation with Johnson, Johnson replied affirmatively 
when asked whether the Employer was required to use 
                                                                                            
 ion, Ralph Cole, told McKeown that 
ﬁtraffic signal work and street-
lighting work belongs to the Laborers™, with the exception . . . of any 

electrical connections, hot connections.ﬂ 
5 Carpenters Local 275 (Lymo Construction Co.)
, 334 NLRB 422, 
423 (2001). 
6 See, e.g., 
Electrical Workers Local 3 (Slattery Skanska, Inc.)
, 342 
NLRB 173, 174 (2004). 
7 Operating Engineers Local 150 (R&D Thiel)
, 345 NLRB 1137, 
1138Œ1139 (2005). 
8 See 
Operating Engineers Local 542 (Caldwell Tanks, Inc.)
, 338 
NLRB 507, 509 (2002) (observing that the Board has long held that 

employees™ performance of work is 
evidence of their claim to that 
work, even absent 
an explicit claim); 
Longshoremen ILWU Local 14 
(Sierra Pacific Industries)
, 314 NLRB 834, 836 (1994) (performance of 
work by a group of employees is ev
idence of a claim for work by those 
employees, even in the abse
nce of an explicit claim). 
ﬁyour people,ﬂ adding ﬁ[i]t™s their work.ﬂ  Although La-
borers disputes the validity of this testimony, we find that 
it is sufficient to establish reasonable cause to believe 
that Laborers made a claim 
for the disputed work.  See 
J.P. Patti Co.
, 332 NLRB 830, 832 (2000).
9  In view of 
the evidence that Laborers performed some of the work 
in dispute and made a claim directly to the Employer for 

the work, we find the instan
t case distinguishable from 
Capitol Drilling
. 2.  Use of proscribed means 
We also find that there is 
reasonable cause to believe 
that Section 8(b)(4)(D) has b
een violated.  As set forth 
above, Electrical Workers stat
ed in its November 27 let-
ter to the Employer that if the Employer assigned the 
work to employees other than those represented by Elec-

trical Workers, ﬁPicket Lines, Strike activity and the fil-
ing of charges with the National Labor Relations Board 
will be levied against [the Employer].ﬂ  Additionally, 

Electrical Workers picketed the 
jobsite in January 2010.   
Laborers argues that Electri
cal Workers™ actions were 
a sham in order to obtain the work assignment through 

this 10(k) proceeding.  Laborers does not, however, offer 
any direct evidence demonstr
ating that Electrical Work-
ers did not intend its threat to be taken seriously.  To the 

contrary, Electrical Workers 
carried out its threat to 
picket on January 4, 2010. See 
Operating Engineers Lo-
cal 150 (Royal Components, Inc.)
, 348 NLRB 1369, 
1370 (2006) (picketing accompanied by claim for work 
constitute reasonable cause to believe that a union used 
proscribed means).  We therefore find reasonable cause 

to believe that Section 8(b)(4)(D) has been violated. 
3.  No voluntary method for adjustment of dispute 
The parties have stipulated, 
and we find, that there is 
no agreed-upon method for voluntary adjustment of the 
dispute to which all parties are bound. 
In view of the evidence above, we find reasonable 
cause to believe that there 
are competing claims for the 
work in dispute and that a violation of Section 8(b)(4)(D) 

has occurred, and that no vo
luntary method exists for 
adjustment of the dispute.  We thus find that the dispute 
is properly before the Board for determination, and ac-

cordingly deny Laborers™ motion to quash the notice of 
hearing. 
                                                          
 9 The Board need not rule
 on the credibility of 
testimony in order to 
proceed to the determination of a 10(
k) dispute because the Board need 
only find reasonable cause to believe th
at the statute has been violated.  
Electrical Workers Local 363 (U.S. Information Systems)
, 326 NLRB 
1382, 1383 (1998). 
We also find it unnecessary to address the Employer™s and Electrical 
Workers™ contentions that Laborers
 made additional claims for the 
work, as set forth in fn. 4, supra.   
 ELECTRICAL WORKERS LOCAL 
71 (US UTILITY CONTRACTOR CO
.) 347
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Workers Local 1212
 (Co-lumbia Broadcasting
), 364 U.S. 573 (1961).  The Board 
has held that its determination in a jurisdictional dispute 
is an act of judgment based on common sense and ex-

perience, reached by balancing the factors involved in a 
particular case.  
Machinists Lodge 1743
 (J.A. Jones Con-
struction), 135 NLRB 1402, 1410Œ1411 (1962). 
The following factors are relevant in making the de-
termination in this dispute. 
1.  Certifications and coll
ective-bargaining agreements 
There is no evidence of Bo
ard certifications concern-
ing the employees involved in this dispute. 
The parties stipulated that 
the Employer and Electrical 
Workers are bound to the out
side agreement, which cov-
ers the ﬁinstallation and maintenance of highway and 

street lighting, highway and street sign lighting, electric 
message boards and traffic control systems, camera sys-
tems, traffic signal work, substation and line construc-

tion, including overhead and underground projects.ﬂ 
In contrast, it is undisputed that the Employer does not 
have a collective-bargaining
 agreement with Laborers.
10  Accordingly, we find that
 the factor of collective-
bargaining agreements favors an award of the disputed 
work to the employees repr
esented by Electrical Work-
ers. 2.  Employer preference and past practice 
Employer District Manager McKeown testified that 
the Employer prefers to have the disputed work per-
formed by Electrical Work
ers-represented employees. 
At the hearing, McKeown and Electrical Workers 
Business Manager Grice testified that the Employer has 
historically assigned this type of work to its Electrical 

Workers-represented employees.  There is no evidence 
that, other than during the brief period in November and 
December, the Employer ever used Laborers-represented 

employees to perform work of the kind in dispute.  Ac-
cordingly, we find this factor favors an award of the dis-
puted work to employees 
represented by Electrical 
Workers. 
                                                          
 10 Although Laborers has a collective-bargaining agreement with 
Anderzack, that agreement is not a
pplicable because the company that 
ultimately controls the job assignment
 is deemed to be the employer for 
purposes of a 10(k) proceeding.  
Plasterers Local 502 (PBM Concrete)
, 328 NLRB 641, 644 (1999); 
Operating Engineers Local 150 (Austin 
Co.), 296 NLRB 938, 940 (1989). 
3.  Area and industry practice 
Grice testified that employees represented by Electri-
cal Workers have performed work of the kind in dispute 
in Crawford County, Ohio, where Bucyrus is located, 

and the surrounding areas for at least 30 years.  Grice 
also testified that, throughout Ohio, other electrical con-
tractors have assigned traffic signal and streetscape light-

ing installation work to employees represented by Elec-
trical Workers.  The Employer™s foreman, Aaron Grand, 
testified that he has worked on hundreds of signal instal-

lation projects and street light
ing projects as an Electrical 
Workers-represented employee 
for about 20 years, and 
that no Laborers-represented em
ployees were involved in 
those projects. 
Laborers also presented testimony relevant to this fac-
tor.  The vice president of the Laborers™ International 
Union, Ralph Cole, testified that employees represented 
by his local unions perform highway lighting and traffic 

signal installation work throughout Ohio, including the 
wiring except when it is energized.
11  In addition, John-
son testified that Laborers-represented employees have 

performed highway lighting and traffic signal installation 
ﬁfor as long as [he] can re
memberﬂ within his jurisdic-
tion in the counties of Ashland, Crawford, Knox, Mor-

row, and Richland, Ohio.  Johnson stated that the con-
tractors who use employees represented by Laborers to 
perform this type of work
 include ﬁLake Erie, M.P. 
Dory, Sandusky Bay, Complete General, Trafftech, Pe-
terson, Bansal, Cornerstone, and Miller Cable.ﬂ  In view 
of this evidence, we find that this factor does not favor an 

award of the work in dispute to either group of employ-
ees. 4.  Relative skills 
Electrical Workers presente
d testimony that the em-
ployees it represents are trai
ned, and have the requisite 
experience and skills, to perform the disputed work.  
Electrical Workers Business Manager Grice testified that 
in order to become a journeyman lineman, an employee 

represented by Electrical Work
ers must complete a 7000-
hour apprenticeship program consisting of both on-the-
job and classroom training.  This program provides train-

ing in electrical theory, the 
requirements of the National 
Electrical Code, and traffic si
gnal installation.  Employer 
foreman Grand similarly testified that employees repre-

sented by Electrical Workers possess the skills required 
                                                          
 11 At the hearing, Laborers submitte
d two documents 
in support of 
its contention that Laborers-repres
ented employees perform highway 
and signal lighting installations: a 2006 arbitration decision requiring 
an employer, Trafftech, Inc., to a
ssign the installation work to employ-
ees represented by Laborers Local 860; and the Order of Dismissal 
from the United States District Court, Northern District of Ohio con-
cerning said arbitration award.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 348 
to perform the work in dispute.  Employer District Man-
ager McKeown testified that the Electrical Workers-
represented employees who perform the work in dispute 
for the Employer are certified by the International Mu-

nicipal Signal Association (IMSA).  Further, McKeown 
testified that Laborers officials Johnson and Cole in-
formed him that Laborers-represented employees do not 

perform work of the kind in dispute when the wiring be-
comes live. 
Cole testified that employees represented by Laborers 
undergo a 4000-hour apprenticeship program for the 
classification of general laborer.  Although Cole did not 
testify in detail about the training program, he stated that 
it has only been in operation for about 3 years, and that it 
is not specific to electrical work. 
We find that this factor favo
rs an award of the work in 
dispute to employees represente
d by Electrical Workers.   
5.  Economy and efficiency of operations 
Employer District Manager McKeown and Employer 
Foreman Grand both testified that it is more efficient for 
the Employer to perform the work in dispute using Elec-

trical Workers-represented 
employees.  They explained 
that these employees are able
 to perform the work inter-
changeably and in a cohesive fashion.  Grand testified, 

for example, that a ground ma
n, journeyman lineman, or 
foreman on a crew of employ
ees represented by Electri-
cal Workers can perform the wi
ring work on the installa-
tion projects. 
McKeown and Grand also both testified that a com-
posite crew of employees represented by Electrical 

Workers and Laborers would 
be less productive, because 
the latter would have to be taught how to perform some 
of the tasks involved in the performance of this work.  
Foreman Grand specifically testified that the two Labor-
ers-represented employees who briefly performed the 

work in dispute were not familiar with the work, and thus 
Grand ﬁbasically had to walk them through it.ﬂ 
Finally, as noted above, Laborers-represented employ-
ees cannot perform any of the tasks involving live con-
nections, an important component to the installation 
work.  See generally, 
Electrical Workers Local 126 
(Henkels & McCoy
), 338 NLRB 1, 4 (2002) (finding it 
more economical and efficient 
to award work to employ-
ees who could perform all, rather than only some, of the 

job functions needed to complete the work in dispute). 
Conclusion 
After considering all the rele
vant factors, we conclude 
that the employees represente
d by Electrical Workers are 
entitled to perform the work in dispute.  We reach this 
conclusion relying on the factors of collective-bargaining 

agreements, employer preference and past practice, rela-
tive skills, and economy and efficiency of operations.  In 
making this determination, we are awarding the work to 
employees represented by Elect
rical Workers, not to that 
Union or its members. 
F.  Scope of the Award 
The Employer requests a broad, statewide award cov-
ering the work in dispute.  The Board customarily does 

not grant a broad areawide award in cases where the 
charged party represents the employees to whom the 
work is awarded and to whom the employer contem-

plates continuing to assign
 the work.  See, e.g., 
Laborers Local 243 (A. Amorello & Sons)
, 314 NLRB 501, 503 
(1994).  Accordingly, we shall limit the present determi-

nation to the particular controversy that gave rise to this 
proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
Employees of US Utility Contractor Company, Inc., 
represented by International Brotherhood of Electrical 
Workers, Local Union No. 71, are entitled to perform the 
trenching, laying of conduit, pulling of wiring, the instal-
lation of decorative lighting, and the installation of traffic 
signals at an Ohio Department of Transportation project 

located in Bucyrus, Ohio, performed by US Utility Con-
tractor Company, Inc. 
 